Case 2:21-cr-00037-NBF Document 3 Filed 02/02/21 Page 1 of 4

ay FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA FEB 02 202i
UNITED STATESOFAMERICA yg SBR or ou
Vv. ) (18 U.S.C. § 1040(a)(1))
LATASHA HUTCHINSON [UNDER SEAL]
INDICTMENT
INTRODUCTION
1. At all times material to this Indictment, the United States government has

been taking steps to slow the spread of the novel coronavirus (COVID-19) and to mitigate its
impact on the public’s health and economic well-being.

2. On March 13, 2020, the President declared the ongoing COVID-19
pandemic to be an emergency under Section 501(b) of the Robert T. Stafford Disaster Relief and
Emergency Assistance Act.

3, On March 27, 2020, the Coronavirus Aid, Relief, and Economic Security
Act (CARES Act) was signed into law. The CARES Act created the Pandemic Unemployment
Assistance (PUA) program, which provided unemployment benefits to individuals not eligible for
regular unemployment compensation or extended unemployment benefits.

4. The CARES Act also provided for an emergency increase in unemployment
compensation benefits, referred to as Federal Pandemic Unemployment Compensation (FPUC).
FPUC provided eligible individuals with $600.00 per week in addition to the weekly benefit
amount they received from certain other unemployment compensation programs, to include PUA.

5. The PUA and FPUC programs (collectively, “pandemic benefits”) are
administered by the various states, including the Commonwealth of Pennsylvania, but their

benefits are funded in part by the federal government. In order to receive pandemic benefits, an
Case 2:21-cr-00037-NBF Document 3 Filed 02/02/21 Page 2 of 4

applicant must access a website maintained by the Commonwealth of Pennsylvania and file a
claim.

6. Individuals are only eligible for PUA benefits if they are unemployed for
reasons related to the COVID-19 pandemic and are available to work.

7. Once an applicant is at the website, the individual is required to enter
personal identifying information, including their name, date of birth, social security number, email,
phone number, and physical address. An applicant is then required to answer a series of questions
to determine their eligibility and payment amount.

8. Upon completion, the application is submitted to the Pennsylvania
Department of Labor for review. If approved, the applicant is notified of the amount they will be
paid per PUA, which is referred to as the “benefit amount,” and the amount they will be paid per
FPUC, which is referred to as the “stimulus amount.”

9. Following the submission of a claim, and in order to receive benefits for a
week of unemployment, an individual must certify eligibility for PUA benefits for that week.
Once certification is submitted, the applicant is notified of the “benefit amount” and the “stimulus
amount” of their submitted claim.

10. Atall times material to this Indictment, a person known to the grand jury as
D.S. was imprisoned at Allegheny County Jail, where he lacked the means to file a claim for
pandemic benefits. During that period, as defendant LATASHA HUTCHINSON well knew, D.S.
was unavailable to accept work and was unemployed as a result of his imprisonment, rather than

as aresult of COVID-19.
Case 2:21-cr-00037-NBF Document 3 Filed 02/02/21 Page 3 of 4

COUNT ONE

The grand jury charges:

11. Paragraphs 1 through 10 are re-alleged as if fully set forth herein.

12. On or about June 19, 2020, and continuing thereafter until on or about
August 3, 2020, in the Western District of Pennsylvania, the defendant, LATASHA
HUTCHINSON, knowingly falsified material facts by trick and scheme, to wit: LATASHA
HUTCHINSON filed a claim with the Pennsylvania Department of Labor and made weekly
certifications thereafter, representing that she was D.S., that D.S. was available to work, and that
D.S. was unemployed as a direct result of the COVID-19 pandemic when, as LATASHA
HUTCHINSON well knew, each of said representations falsified the material facts in that
LATASHA HUTCHINSON was not D.S., that D.S. was not available to work, and that D.S. was
not unemployed as a direct result of the COVID-19 pandemic.

13. Said scheme occurred in a matter involving a benefit, to wit: PUA and
FPUC money that was paid in connection with the COVID-19 pandemic, which has been declared
as an emergency under Section 501(b) of the Robert T. Stafford Disaster Relief and Emergency

Assistance Act.
Case 2:21-cr-00037-NBF Document 3 Filed 02/02/21 Page 4 of 4

14. The above-described PUA and FPUC benefits were transported in the

United States mail at any point in the transportation, transmission, transfer, disbursement, and

payment of said benefits.

All in violation of Title 18, United States Code, Section 1040(a)(1).

A True Bill,

 

SCOTT W. BRADY
United States Attorney
PA ID No. 88352
